TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00560-CV



                         Crashandra Lavonne Washington, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 04-1896-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of

Crashandra Lavonne Washington to her children, J.N.W. and M.V.B. After a jury trial in which the

jury found by clear and convincing evidence that Washington engaged in conduct endangering the

children and that termination was in the children’s best interest, Washington filed a statement of

points on appeal with the trial court. The trial court held a hearing pursuant to section 263.405 of

the family code. See Tex. Fam. Code Ann. § 263.405 (West 2008) (procedure for appealing final

order); see id. § 263.405(d) (trial court required to hold a hearing to determine whether appeal is

frivolous and whether a party’s claim of indigence should be sustained). The trial court found that

Washington was indigent and, after considering her statement of points on appeal, that her appeal

was frivolous. See id. § 263.405(i) (appeal of termination order limited to issues presented in

statement of points on appeal).
               An appeal is frivolous when it lacks an arguable basis in law or in fact. See id.

§ 263.405(d)(3) (appeal is frivolous as provided by section 13.003(b) of civil practice and remedies

code); In re K.D., 202 S.W.3d 860, 865-66 (Tex. App.—Fort Worth 2006, no pet.). When a trial

court makes a frivolousness finding, an aggrieved parent’s appeal is initially limited to appealing the

trial court’s finding that the appeal is frivolous. See Tex. Fam. Code Ann. § 263.405(g); Lumpkin

v. Department of Family & Protective Servs., 260 S.W.3d 524, 526 (Tex. App.—Houston [1st Dist.]

2008, no pet.); In re K.D., 202 S.W.3d at 865. We review a trial court’s frivolousness finding under

an abuse of discretion standard. Lumpkin, 260 S.W.3d at 526-27. A trial court abuses its discretion

when it acts without reference to any guiding rules or principles. Id. (citing Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985)). In undertaking our review, we limit our

review to the parent’s statement of points on appeal and the record from the hearing held pursuant

to section 263.405(d) of the family code. See Tex. Fam. Code Ann. § 263.405(d), (g), (i).

               Washington’s court-appointed attorney has filed an Anders brief in which he states

that he performed a “diligent review of the record and applicable authorities,” finds an absence of

meritorious grounds for appeal, and submits “the basis of any appeal in this case would be frivolous

in nature.” See Anders v. California, 386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective

& Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying

Anders procedure in appeal from termination of parental rights); In re K.D., 127 S.W.3d 66, 67 (Tex.

App.—Houston [1st Dist.] 2003, no pet.) (same). The brief filed by Washington’s attorney meets

the requirements of Anders by presenting a professional evaluation of the record and demonstrating

that there are no arguable grounds for appeal. See Anders, 386 U.S. at 744. The record reflects that



                                                  2
Washington’s attorney has served a copy of the Anders brief on Washington and has informed her

of her right to file a pro se brief. Washington has not filed a pro se brief.

               The Texas Department of Family and Protective Services filed a response to the

Anders brief. The Department states that, “[a]fter conducting a careful and independent review

of the record,” the Department agrees that the appeal is frivolous and without merit. The

court-appointed ad litem for the children subject to this suit also filed a response, concurring with

the other parties’ assessment that the appeal is frivolous and without merit.

               We have reviewed the record and the parties’ briefs, and we have found nothing that

would arguably support an appeal. Accordingly, we conclude that the trial court acted within its

discretion in finding that the appeal is frivolous and affirm the trial court’s order terminating

Washington’s parental rights to J.N.W. and M.V.B.1




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: June 11, 2010




       1
          We grant Washington’s attorney’s motion to withdraw. We order Washington’s attorney
to notify Washington of the disposition of this appeal and the availability of discretionary review to
the Texas Supreme Court. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.]
2003, no pet.).

                                                  3